ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 03/04/2022 has been received and entered.  By the amendment, claims 1-14 and 17-20 are remaining pending in the application.
Applicant’s arguments filed 03/04/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0056859, in view of Shibahara, US 2015/0316810.
Regarding claim 1, Chen et al. discloses a display device (figure 2) comprising:
. a display panel 200 having a display area 210 and a non-display area 220 located in a first direction (e.g., left-right direction) 
. a printed circuit board 240
. a driving film 260 inherently including a driving integrated circuit (IC)  
. a flexible connecting film 230 as claimed, wherein the flexible connecting film 230 electrically connects the printed circuit board 240 and the driving film 260 in the non-display area 220.
Although Chen et al. do not explicitly disclose a curved display panel, Shibahara does disclose a curved display panel 11 (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a curved display panel, as shown by Shibahara, to improve a visual display (see [0037]). 
Re claim 2, wherein a connecting wiring 250 formed over the connecting film 230 for electrically connecting the connecting film 230 and the driving film 260.
Re claim 3, wherein the signal is transmitted from the printed circuit board 240 to the driving film 260 through the connecting film 230 and the connecting wiring 250 (see Abstract).
Re claims 4 and 19, the modification to Chen et al. does not clearly show a fan-out wiring disposed on the non-display area, and the fan-out wiring connects the driving film and the display area, Chen et al. do show a plurality connecting wires 250 arranged around the non-display area, it would be considered as fan-out wiring as well (see fig 2).
Re claim 5, wherein the display panel 200 further comprises a gate (scan) wiring and a data wiring (see [0021]).  
Re claim 6, wherein the driving film 260 is spaced apart from the printed circuit board 100 (see fig. 2).
Re claims 7-8, Chen et al. further discloses a plurality of driving films 260 along a second direction (e.g., up-down direction).  
Re claim 9, the modification to Chen et al. would result the connecting film 230 is bent down under the substrate as shown by Shibahara’s fig. 1.
Re claim 10, Chen et al. does not explicitly disclose a backlight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a backlight unit for light supplying to a display panel. In addition, a first end of the connecting film can be disposed on a first surface of the display panel, and wherein the backlight unit is disposed on a second surface of the display panel opposite to the first surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 11, the modification to Li would result the connecting film 230 is bent such that the display panel and the printed circuit board are opposite to each other with the backlight unit disposed in between the display panel and the printed circuit board.
Re claim 12, wherein the printed circuit board would be including a connector connected to the connecting film (see fig 2).
Re claim 13, wherein the connecting film 230 is a flexible printed circuit board (see [0005]).
Re claim 14, wherein a length of the connecting film 230 (when it is not bent) in the first direction is greater than a length of the driving film 260 in the first direction (see fig. 2).
Re claim 17, the driving integrated circuit mounted on the driving film 260 in a chip-on-film (COF) manner (see [0005]).
Re claim 18, the modification to Chen et al. would result the display panel has a curved shape along a second direction crossing the first direction (see Shibahara’s fig. 1).
Re claim 20, Chen et al. neither disclose a backlight nor the bent connecting film attached at a center of a non-display area of the display panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a backlight unit on a second surface of the display panel opposite to a first surface for light supplying to a display panel. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a connecting film attached at a center of a non-display area of the display panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. Furthermore, the modification to Chen et al., in view of Shibahara would result a curved display panel to improve a visual display as stated above, as so the modification of Chen et al. connecting film would bent as well.  
It is noted, re claims 19-20, that the limitation of “a timing controller” would not be considered since it had been deleted from claims as shown in the amendment date 10/01/2021.  Appropriate correction is required for the next response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871